 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6    JEROME BROWN, SR.,

 7                                 Plaintiff,            CASE NO. C19-1699 RSM

 8           v.
                                                         ORDER DENYING IN FORMA
 9    RONALD T. FRANK, et al.,                           PAUPERIS REQUEST AND
                                                         DISMISSING CASE
10                                 Defendants.

11

12          The Court, having reviewed plaintiff’s application to proceed in forma pauperis (IFP), the

13   Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the

14   remaining record, does hereby find and ORDER:

15          (1)    The Court adopts the Report and Recommendation;

16          (2)    Plaintiff’s IFP application is DENIED;

17          (3)    This case is DISMISSED under 28 U.S.C. § 1915(e)(2)(B); and

18          (4)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

19   Mary Alice Theiler.

20          DATED this 14th day of November 2019.

21

22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

     ORDER DENYING IN FORMA PAUPERIS
     REQUEST AND DISMISSING CASE
     PAGE - 1
